Citation Nr: 1700445	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-28 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for chronic allergic rhinitis. 

4. Entitlement to service connection for sleep apnea syndromes due to chronic allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1968 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The December 2012 rating decision denied service connection for bilateral hearing loss and tinnitus.  The RO denied service connection for chronic allergic rhinitis and sleep apnea syndromes in the rating decision in September 2014.  

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge, in May 2016, and transcript of the hearing is of record.   

The issues of entitlement to service connection for bilateral hearing loss, chronic allergic rhinitis and sleep apnea syndromes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Tinnitus is etiologically related to service. 



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is only rendering a final decision with respect to service connection claim for tinnitus, which is granted in full.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2016). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Tinnitus 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, the Veteran contends that he has tinnitus that was caused by acoustic trauma he experienced in Vietnam.  The Veteran has diagnosis of tinnitus and therefore his claim meets the first element of a service connection claim.  See VA November 2012 examination. 


Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007). Because of its inherently subjective nature, a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus. See Charles v. Principi, 16 Vet. App. 370  (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe).   The Veteran reported that the ringing in his ear started after an acoustic trauma that occurred when a big gun went off at a fire support base in Vietnam.  See hearing transcript at pg. 7-8.  The Board finds the Veteran's statement credible and highly probative.  Therefore, the second element of a service connection claim, in-service incident, is satisfied. 

Tinnitus is an organic disease of the nervous system and therefore a chronic disease. Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).  Service connection is available for tinnitus based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.307, 3.309 (2016).  Here, the Veteran has provided competent and credible evidence regarding a continuity from incurrence of the tinnitus in service to the present.  On this basis, service connection is granted.



ORDER

Service connection for tinnitus is granted. 



REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the service connection claim for bilateral hearing loss, chronic allergic rhinitis, and sleep apnea.  

The Veteran contends that the acoustic trauma he experienced during service caused his bilateral hearing loss.  The Veteran was given an audio exam in November 2012.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by acoustic trauma.  The Board finds the medical opinion inadequate.   An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In this case, the only rationale the examiner provided was the fact that the Veteran's service treatment record showed hearing within normal limits.  However, the mere fact that no hearing loss was noted in the service record or hearing was found to be within normal limits at the time of separation does not preclude service connection for hearing disability established by post-service exam.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For this reason, the Board finds the etiological opinion inadequate and as such another medical opinion is necessary to adjudicate the claim.     

The Veteran has not been afforded a VA examination to determine the nature and etiology of a chronic allergic rhinitis.  The VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c) (4) (2016).  For this reason, a remand for an examination is warranted.  Because the Veteran's claim for sleep apnea is inextricably intertwined with his chronic allergic rhinitis claim, it must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete medical record from Houston VA medical center including his treatment records from June 2014 to the present.

2.  After completing directive #1, schedule the Veteran for VA audio examination.  The examiner should review the claims file in its entirety and provide an opinion answering the following question:

Is the Veteran's bilateral hearing loss at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service?  

The examiner's opinion should address the Veteran's lay statement regarding noise exposure in service and fully explain the impact, if any, of acoustic trauma on bilateral hearing loss. 

The examiner must note that citing to normal audiometric finding at the time of separation, without any future explanation, is not a sufficient rationale for a negative opinion. 

If the examiner determines that another VA examination is necessary, such an examination should be scheduled.

3.  Also, schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his chronic allergic rhinitis.  Following a review of the claims file, the examiner should provide an opinion addressing the following questions:

Does the Veteran have a currently diagnosed chronic allergic rhinitis?

If the Veteran has chronic allergic rhinitis, is it at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service?

The examiner should also opine as to whether it is at least as likely as not that the Veteran's diagnosed sleep apnea syndromes are caused or aggravated by chronic allergic rhinitis.  

4.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case to him and his representative and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


